UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
CAREL PRATER,                                 )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      Civil Action No. 11-1873 (RMC)
                                              )
UNITED STATES DEPARTMENT OF                   )
JUSTICE,                                      )
                                              )
               Defendant.                     )
                                              )



                                            OPINION

               This action is brought pro se under the Freedom of Information Act (“FOIA”), 5

U.S.C. § 552, by a federal prisoner. On June 15, 2011, plaintiff Carel Prater requested from the

Executive Office for United States Attorneys (“EOUSA”) certain court documents filed in his

criminal case in the United States District Court for the Middle District of Florida. Compl. [Dkt.

1], Ex. A. Because Mr. Prater received no response to his request, see Compl. at 6, he initiated

this civil action, which was formally filed on October 25, 2011, after the granting of Mr. Prater’s

in forma pauperis application.

               On November 30, 2011, EOUSA, in response to this lawsuit, released 50

unredacted pages of responsive records to Mr. Prater. Decl. of David Luczynski [Dkt. 9-4] ¶¶ 4,

7 & Ex. C. The Department of Justice (“DOJ”), of which EOUSA is a component, now moves

for summary judgment under Rule 56 of the Federal Rules of Civil Procedure. Mr. Prater

opposes the motion and seeks to recover his litigation costs. Since Mr. Prater (1) has not

proffered evidence to contradict DOJ’s evidence that no agency records were improperly



                                                         1
withheld, and (2) has not shown that the released records benefit the public’s interest, the Court

will grant DOJ’s motion for summary judgment and deny Mr. Prater’s request for costs.

                                    II. LEGAL STANDARDS

               Summary judgment is appropriate “if the movant shows [through facts supported

in the record] that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). This procedural device is not a “disfavored legal shortcut” but a reasoned and

careful way to resolve cases fairly and expeditiously. Celotex Corp. v. Catrett, 477 U.S. 317,

327 (1986). In determining whether a genuine issue of material fact exists, the Court must view

all facts and reasonable inferences in the light most favorable to the non-moving party.

Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986); Tao v. Freeh, 27 F.3d

635, 638 (D.C. Cir. 1994).

               The FOIA confers jurisdiction on the district court to enjoin an agency from

improperly withholding records maintained or controlled by the agency. See 5 U.S.C. § 552(a)

(4)(B); McGehee v. CIA, 697 F.2d 1095, 1105 (D.C. Cir. 1983) (quoting Kissinger v. Reporters

Comm. for Freedom of the Press, 445 U.S. 136, 150 (1980)); Lazaridis v. Dep’t of Justice, 713

F. Supp. 2d 64, 66 (D.D.C. 2010). Summary judgment is the frequent vehicle for resolution of a

FOIA action because the pleadings and declarations in such cases often provide undisputed facts

on which the moving parties are entitled to judgment as a matter of law. McLaughlin v. Dep’t of

Justice, 530 F. Supp. 2d 210, 212 (D.D.C. 2008) (citations omitted). Agencies may rely on

affidavits or declarations of government officials, as long as they are sufficiently clear and

detailed and submitted in good faith. Id. (citing Oglesby v. Dep't of the Army, 920 F.2d 57, 68

(D.C. Cir. 1990)). The Court may award summary judgment solely on the basis of information



                                                          2
provided in such affidavits or declarations when they describe "the documents and the

justifications for nondisclosure with reasonably specific detail . . . and are not controverted by

either contrary evidence in the record nor by evidence of agency bad faith." Military Audit

Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981).

                                             III. ANALYSIS

               Mr. Prater’s complaint and opposition to DOJ’s summary judgment motion are

hard to follow because they are cluttered with arguments about his direct appeal that have no

bearing on the merits of the FOIA claim. See Swan v. S.E.C., 96 F.3d 498, 499-500 (D.C. Cir.

1996) (the requester’s identity and the reasons for the request are immaterial save certain

situations not applicable here); North v. Walsh, 881 F.2d 1088, 1096-1097 (D.C. Cir. 1989)

(“The plaintiff's rights in a FOIA action do not depend on his or her identity; [t]he Act's sole

concern is with what must be made public or not made public.”) (citation and internal quotation

marks omitted) (alteration in original); accord Lazaridis, 713 F. Supp. 2d at 66 (confining

discussion “to the FOIA issues at hand”) (footnote omitted). The record does present two

relevant issues.

               First, while seeming to agree that EOUSA released the requested records, Mr.

Prater attaches to his opposition his “FOIA Appeal” dated January 8, 2012, in which he claims

that the release did not include “Docket Entry # 138.” According to EOUSA’s declarant, the

attendant document was included in the release. Luczynski Decl. ¶ 7. Since DOJ has neither

replied to Mr. Prater’s opposition nor included the released documents in the record, the Court

will direct DOJ to provide another copy of that document to Mr. Prater.

               Second, Mr. Prater seeks to recover his litigation costs. The FOIA provides that a

court “may assess against the United States reasonable attorney fees and other litigation costs



                                                          3
reasonably incurred in any case under this section in which the complainant has substantially

prevailed.” 5 U.S.C. § 552(a)(4)(E)(i). Pro se parties are not entitled to attorney’s fees but may

recover their litigation costs. Benavides v. Bureau of Prisons, 993 F.2d 257, 259-60 (D.C. Cir.

1993). Even when a plaintiff substantially prevails and, thus, is eligible to receive an award, the

Court must also find that he is entitled to an award. See Citizens for Resp. & Ethics in Wash. v.

Dep’t of Justice, 820 F. Supp. 2d 39, 43 (D.D.C. 2011). In considering Mr. Prater’s entitlement

to such an award, the Court must determine, among other factors, whether the released records

are “likely to add to the fund of information that citizens may use in making vital political

choices.” Cotton v. Heyman, 63 F.3d 1115, 1120 (D.C. Cir. 1995) (citation and internal

quotation marks omitted). Mr. Prater has made no such argument and an award of costs “is

usually inappropriate” when, as here, agency records are sought for personal reasons. Id.

Therefore, the Court will deny Mr. Prater’s request for costs.

                                       IV. CONCLUSION

               For the foregoing reasons, the Court finds that DOJ has satisfied its disclosure

obligations under the FOIA and is entitled to judgment after it re-releases the document attached

to “Docket Entry # 138” in Mr. Prater’s criminal case. The Court further finds that Mr. Prater

has not shown his entitlement to an award of costs and, therefore, will deny his request for costs.

A memorializing Order accompanies this Opinion.


                                              __________/s/______________
                                              ROSEMARY M. COLLYER
                                              United States District Judge
DATE: September 27, 2012




                                                         4